Citation Nr: 0636961	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease, lumbar and cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The record reflects that the veteran testified at a personal 
hearing before the RO in August 2005.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

The Board also received additional evidence from the veteran 
in November 2005, which was accompanied by a waiver of his 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2006).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

The issues of entitlement to service connection for PTSD and 
degenerative disc disease of the lumbar and cervical spine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  By an unappealed October 1999 rating decision, the RO 
denied the veteran's claim of service connection for PTSD 
because the evidence did not show the presence of post-
traumatic stress disorder in service or a connection between 
the veteran's PTSD and any incidence of his active military 
service.  The RO further explained that the stressor cited 
incidental to the diagnosis of PTSD was a series of post-
service events.  

3.  Evidence received subsequent to the October 1999 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.
  

CONCLUSIONS OF LAW

1.  The October 1999 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was not advised that he 
needed to submit new and material evidence in order to reopen 
his previously denied service connection claim for PTSD prior 
to the December 2003 RO decision that denied his claim.  The 
Board additionally observes that the October 2003 VCAA notice 
letter did not specifically advise the veteran regarding the 
elements of degree of disability and effective date with 
respect to his PTSD claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the VCAA notice 
requirements include the elements of effective date and 
degree of disability); Kent v. Nicholson, 20 Vet. App. 1 
(2006).   Nonetheless, such omissions constitute harmless 
error in this case because the veteran's claim is found to be 
reopened by way of the submission of new and material 
evidence and is remanded for additional development as will 
be explained below.  Thus, any notice defect will be 
rectified on remand.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  





II.	New and Material Evidence 

Legal Criteria 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in September 
2003, the revised definition of "new and material evidence" 
is applicable to his claim.

Analysis

In the October 1999 rating decision, the RO concluded that 
the veteran was not entitled to service connection for PTSD 
because the evidence did not show post-traumatic stress 
disorder in service or a connection between veteran's PTSD 
and any incidence of his active military service.  The RO 
further explained that the stressor cited incidental to the 
diagnosis of PTSD was a series of post-service events.  The 
veteran received notification of the denial of his claim and 
his appellate rights in March 2000 correspondence; however, 
he did not pursue an appeal at that time and the decision 
became final.  The Board notes that the evidence considered 
by the RO prior to rendering its October 1999 rating decision 
included the veteran's service medical records, VA treatment 
records dated from June 1998 to April 1999, and the May 1999 
VA psychiatric evaluation report.    

The evidence received since October 1999 consists of the 
veteran's VA treatment records from August 2000 to October 
2003, written statements from friends of the veteran dated in 
November 2003 and December 2003, written statements from the 
veteran and/or his representative from September 2003 to 
October 2006, the veteran's service personnel records, July 
2004 correspondence written by the veteran's treating VA 
psychologist (R.G.B., Ph.D.), an April 2005 written statement 
from the veteran's sister, the August 2005 RO hearing 
transcript, and copies of the veteran's letters to his sister 
from service dated in September and October of 1967.  As the 
aforementioned evidence was not previously considered by VA 
prior to the October 1999 decision, the Board finds that it 
qualifies as "new" evidence.  

After reviewing the new evidence, the Board additionally 
finds that material evidence has been received.  In 
particular, the June 2003 VA treatment record and the July 
2004 correspondence each contain a competent medical opinion 
rendered by the veteran's treating psychologist linking the 
veteran's currently diagnosed PTSD to the physical assaults 
he reportedly suffered during his basic training experience 
in service.  The Board also observes that the veteran's 
numerous written statements from September 2003 to November 
2005, the written statements from the veteran's friends dated 
in November and December of 2003, the written statement from 
his sister dated in April 2005, the October 1967 letter from 
the veteran to his sister, and the August 2005 RO hearing 
transcript cumulatively relate the veteran's account of the 
occurrence of repeated physical assault by a drill sergeant 
during his first six weeks of basic training.  There was no 
report of an in-service stressor of record prior to the 
October 1999 rating decision.
  
In sum, evidence received subsequent to the October 1999 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim because the evidence contains a competent medical 
opinion that links the veteran's currently diagnosed PTSD to 
his claimed in-service stressor (i.e., physical and emotional 
abuse by a drill sergeant during basic training) as well as 
the veteran's report of the occurrence of an in-service 
stressor involving physical assault that was not previously 
of record.    

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection of PTSD is reopened.


REMAND

The veteran contends that he currently suffers from PTSD and 
degenerative disc disease of the lumbar and cervical spine as 
a result of the physical abuse he experienced during his 
first six weeks of basic training in active military service.  
At the August 2005 RO hearing, the veteran reported that the 
drill sergeant who inflicted the abuse was demoted and court-
martialed when his conduct was discovered by the military 
and, as a result, another drill instructor completed the last 
two weeks of his unit's basic training instruction.  

Although the record reflects that the RO obtained and 
reviewed the veteran's service personnel records and service 
medical records in an attempt to verify his claimed stressor 
events, the veteran wrote in a January 2004 e-mail 
communication that VA did not look far enough into the 
service records to verify the occurrence of the assaults 
against him and the other new recruits in his basic training 
unit.  In the October 2005 VA Form 646, the veteran's 
representative also urged VA to contact the appropriate 
government records facility concerning any disciplinary 
proceedings taken against the veteran's drill sergeant for 
additional corroborative evidence of the claimed stressful 
events in accordance with VA's duty to assist.

In order to afford the veteran every consideration with 
respect to his appeal, the Board finds that a remand is 
warranted so that the RO may request a search of appropriate 
service records in order to determine whether there was an 
investigation involving a non-commissioned officer in the 
veteran's unit during his period of basic training and, if 
so, the nature of such investigation.  



Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with an 
appropriate VCAA notice regarding his 
claims of entitlement to service 
connection for PTSD and degenerative disk 
disease of the lumbar and cervical spine, 
as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  The notice 
should address the five elements of a 
service connection claim as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law. 

 2.  Please request-to the extent 
feasible-- a search of appropriate service 
records in order to determine whether 
there was an investigation of a non-
commissioned officer (i.e., drill 
sergeant) in the veteran's unit during his 
period of basic training from August 14, 
1967 to October 13, 1967 and, if so, the 
nature of such investigation.  If the 
service department is unable to comply 
with the request, please so state for the 
record.    

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


